DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Pat. 11018642.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Pat. 11018642
Instant Application 17328093
1. 	A method for controlling audio volume, the method comprising: 
receiving, at a hardware processor of a first device, a requested volume level from a volume slider interface over a wireless communication network; and 
controlling, using the hardware processor of the first device, a presentation volume level of a second device corresponding to the requested volume level from the volume slider interface by: 
determining a requested change in volume level for the second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
sending a volume control message to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.
2. 	The method of claim 1, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
3. 	The method of claim 1, further comprising determining a direction in which to cause the presentation volume level to change based on the requested change in volume.
4. 	The method of claim 3, wherein the volume control message is sent to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume to change.
5. 	The method of claim 3, further comprising determining an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume to change.
6. 	The method of claim 5, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
7. 	The method of claim 1, further comprising establishing a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
8. 	The method of claim 1, further comprising subsequent to sending the volume control message, determining an updated current presentation volume level of the second device.
9. 	The method of claim 8, further comprising determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
10. 	The method of claim 9, further comprising sending an updated volume control message to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.

11. 	A system for controlling audio volume, the system comprising: 
a memory; and 
a hardware processor of a first device that is configured to: 
receive a requested volume level from a volume slider interface over a wireless communication network; and 
control a presentation volume level of a second device corresponding to the requested volume level from the volume slider interface by: 
determining a requested change in volume level for the second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
sending a volume control message to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.
12. 	The system of claim 11, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
13. 	The system of claim 11, wherein the hardware processor is further configured to determine a direction in which to cause the presentation volume level to change based on the requested change in volume.
14. 	The system of claim 13, wherein the volume control message is sent to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume to change.
15. 	The system of claim 13, wherein the hardware processor is further configured to determine an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume to change.
16. 	The system of claim 15, wherein the hardware processor is further configured to determine that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
17. 	The system of claim 11, wherein the hardware processor is further configured to establish a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
18. 	The system of claim 11, wherein the hardware processor is further configured to, subsequent to sending the volume control message, determine an updated current presentation volume level of the second device.
19. 	The system of claim 18, wherein the hardware processor is further configured to determine an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
20. 	The system of claim 19, wherein the hardware processor is further configured to send an updated volume control message to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.

21. 	A non-transitory computer-readable medium containing computer executable instructions that, when executed by a hardware processor of a first device, cause the processor to perform a method for controlling audio volume, the method comprising: 
receiving a requested volume level from a volume slider interface over a wireless communication network; and 
controlling a presentation volume level of a second device corresponding to the requested volume level from the volume slider interface by: 
determining a requested change in volume level for the second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
sending a volume control message to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.


1. 	A method for controlling audio volume, the method comprising: 
receiving, at a hardware processor of a first device, a requested volume level from a volume slider interface; 







determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.
2. 	The method of claim 1, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
3. 	The method of claim 1, further comprising determining a direction in which to cause the presentation volume level to change based on the requested change in volume level.
4. 	The method of claim 3, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change.
5. 	The method of claim 3, further comprising determining an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change.
6. 	The method of claim 5, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
7. 	The method of claim 1, further comprising establishing a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
8. 	The method of claim 1, further comprising subsequent to sending the volume control message, determining an updated current presentation volume level of the second device.
9. 	The method of claim 8, further comprising determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
10. 	The method of claim 9, further comprising causing an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
11. 	A system for controlling audio volume, the system comprising: 
a memory; and 
a hardware processor of a first device that is configured to: 
receive a requested volume level from a volume slider interface; 





determine a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
cause a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.
12. 	The system of claim 11, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
13. 	The system of claim 11, wherein the hardware processor is further configured to determine a direction in which to cause the presentation volume level to change based on the requested change in volume level.
14. 	The system of claim 13, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change.
15. 	The system of claim 13, wherein the hardware processor is further configured to determine an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change.
16. 	The system of claim 15, wherein the hardware processor is further configured to determine that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
17. 	The system of claim 11, wherein the hardware processor is further configured to establish a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
18. 	The system of claim 11, wherein the hardware processor is further configured to determine an updated current presentation volume level of the second device subsequent to sending the volume control message.
19. 	The system of claim 18, wherein the hardware processor is further configured to determine an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
20. 	The system of claim 19, wherein the hardware processor is further configured to cause an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
21. 	A non-transitory computer-readable medium containing computer executable instructions that, when executed by a hardware processor of a first device, cause the processor to perform a method for controlling audio volume, the method comprising: 
receiving, at a first device, a requested volume level from a volume slider interface; 




determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.




4.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Pat. 9647621.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Pat. 9647621
Instant Application 17328093
1. 	A method for controlling audio of an HDMI audio system, the method comprising: 
causing, using a hardware processor of a first device, audio data to be presented by an HDMI audio system at a current system volume level of the HDMI audio system; 
receiving, at the hardware processor of the first device, a requested volume level from a second screen device over a wireless local area network, wherein the requested volume level comprises a value that represents the requested volume level; and 
in response to receiving the requested volume level, controlling, using the hardware processor of the first device, a system volume level of the HDMI audio system by: 
(a) determining the current system volume level of the HDMI audio system; 
(b) determining a requested change in volume based on a difference between the requested volume level and the current system volume level; 
(c) determining a direction in which to cause the system volume level to change based on the requested change in volume; 

(d) sending a volume control message to the HDMI audio system using a consumer electronic control bus connected to the HDMI audio system, wherein the volume control message indicates whether to increase or decrease the system volume level based on the determined direction in which to cause the system volume to change; 
(e) subsequent to (d), determining an updated current system volume level of the HDMI audio system; 
(f) determining an updated requested change in volume based on a difference between the requested volume level and the updated current system volume level; 
(g) determining an updated direction in which to cause the system volume level to change based on the updated requested change in volume; and 

(h) in response to determining the updated direction, sending an updated volume control message to the HDMI audio system using the consumer electronic control bus, wherein the updated volume control message indicates whether to increase or decrease the system volume level based on the determined updated direction in which to cause the system volume to change. 
2. 	The method of claim 1, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current system volume. 
3. 	The method of claim 2, wherein the volume control threshold is a value at which the updated current system volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level. 

4. 	The method of claim 1, wherein the value that represents the requested volume level is a percentage of a maximum volume of the audio system. 
5. 	The method of claim 1, wherein the value that represents the requested volume level is a percentage change in the volume from the current volume level. 
6. 	The method of claim 1, further comprising establishing the wireless local area network connection with the second screen device through which the requested volume level is received from the second screen device. 

























7. 	A system for controlling audio of an HDMI audio system, the system comprising:
a hardware processor of a first device that is programmed to: 
cause audio data to be presented by an HDMI audio system at a current system volume level of the HDMI audio system; 
receive a requested volume level from a second screen device over a wireless local area network, wherein the requested volume level comprises a value that represents the requested volume level; and 
in response to receiving the requested volume level, control a system volume level of the HDMI audio system by: 
(a) determining the current system volume level of the HDMI audio system; 

(b) determining a requested change in volume based on a difference between the requested volume level and the current system volume level; 
(c) determining a direction in which to cause the system volume level to change based on the requested change in volume; 
(d) sending a volume control message to the HDMI audio system using a consumer electronic control bus connected to the HDMI audio system, wherein the volume control message indicates whether to increase or decrease the system volume level based on the determined direction in which to cause the system volume to change; 

subsequent to (d), determining an updated current system volume level of the HDMI audio system; 
(e) determining an updated requested change in volume based on a difference between the requested volume level and the updated current system volume level; 
(f) determining an updated direction in which to cause the system volume level to change based on the updated requested change in volume; and 
(g) in response to determining the updated direction, sending an updated volume control message to the HDMI audio system using the consumer electronic control bus, wherein the updated volume control message indicates whether to increase or decrease the system volume level based on the determined updated direction in which to cause the system volume to change. 

8. 	The system of claim 7, wherein the hardware processor is further programmed to determine that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current system volume. 
9. 	The system of claim 8, wherein the volume control threshold is a value at which the updated current system volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level. 

10. 	The system of claim 7, wherein the value that represents the requested volume level is a percentage of a maximum volume of the audio system. 
11. 	The system of claim 7, wherein the value that represents the requested volume level is a percentage change in the volume from the current volume level. 
12. 	The system of claim 7, wherein the hardware processor is further programmed to establish the wireless local area network connection with the second screen device through which the requested volume level is received from the second screen device. 




























13. 	A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor of a first device, cause the processor to perform a method for controlling audio of an HDMI audio system, the method comprising: 
causing audio data to be presented by an HDMI audio system at a current system volume level of the HDMI audio system; 
receiving a requested volume level from a second screen device over a wireless local area network, wherein the requested volume level comprises a value that represents the requested volume level; 
in response to receiving the requested volume level, controlling a system volume level of the HDMI audio system by: 
(a) determining the current system volume level of the HDMI audio system; 
(b) determining a requested change in volume based on a difference between the requested volume level and the current system volume level; 
(c) determining a direction in which to cause the system volume level to change based on the requested change in volume; 
(d) sending a volume control message to the HDMI audio system using a consumer electronic control bus connected to the HDMI audio system, wherein the volume control message indicates whether to increase or decrease the system volume level based on the determined direction in which to cause the system volume to change; and 
(e) subsequent to (d), determining an updated current system volume level of the HDMI audio system; 
(f) determining an updated requested change in volume based on a difference between the requested volume level and the updated current system volume level; 
(g) determining an updated direction in which to cause the system volume level to change based on the updated requested change in volume; and 
(h) in response to determining the updated direction, sending an updated volume control message to the HDMI audio system using the consumer electronic control bus, wherein the updated volume control message indicates whether to increase or decrease the system volume level based on the determined updated direction in which to cause the system volume to change. 
14. 	The non-transitory computer-readable medium of claim 13, wherein the method further comprises determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current system volume. 
15. 	The non-transitory computer-readable medium of claim 14, wherein the volume control threshold is a value at which the updated current system volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level. 

16. 	The non-transitory computer-readable medium of claim 13, wherein the value that represents the requested volume level is a percentage of a maximum volume of the audio system. 
17. 	The non-transitory computer-readable medium of claim 13, wherein the value that represents the requested volume level is a percentage change in the volume from the current volume level. 
18. 	The non-transitory computer-readable medium of claim 13, wherein the method further comprises establishing the wireless local area network connection with the second screen device through which the requested volume level is received from the second screen device.


1. 	A method for controlling audio volume, the method comprising:





          receiving, at a hardware processor of a first device, a requested volume level from a volume slider interface; 










determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 




causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.






2. 	The method of claim 1, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
3. 	The method of claim 1, further comprising determining a direction in which to cause the presentation volume level to change based on the requested change in volume level.
4. 	The method of claim 3, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change.

5. 	The method of claim 3, further comprising determining an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change.
6. 	The method of claim 5, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
7. 	The method of claim 1, further comprising establishing a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
8. 	The method of claim 1, further comprising subsequent to sending the volume control message, determining an updated current presentation volume level of the second device.
9. 	The method of claim 8, further comprising determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
10. 	The method of claim 9, further comprising causing an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
11. 	A system for controlling audio volume, the system comprising: 
a memory; and 
a hardware processor of a first device that is configured to: 




receive a requested volume level from a volume slider interface; 









determine a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 




cause a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.







12. 	The system of claim 11, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
13. 	The system of claim 11, wherein the hardware processor is further configured to determine a direction in which to cause the presentation volume level to change based on the requested change in volume level.
14. 	The system of claim 13, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change.
15. 	The system of claim 13, wherein the hardware processor is further configured to determine an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change.
16. 	The system of claim 15, wherein the hardware processor is further configured to determine that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
17. 	The system of claim 11, wherein the hardware processor is further configured to establish a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
18. 	The system of claim 11, wherein the hardware processor is further configured to determine an updated current presentation volume level of the second device subsequent to sending the volume control message.
19. 	The system of claim 18, wherein the hardware processor is further configured to determine an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
20. 	The system of claim 19, wherein the hardware processor is further configured to cause an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
21. 	A non-transitory computer-readable medium containing computer executable instructions that, when executed by a hardware processor of a first device, cause the processor to perform a method for controlling audio volume, the method comprising: 




receiving, at a first device, a requested volume level from a volume slider interface; 








determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 



causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.



5.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Pat. 9893695.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Pat. 9893695
Instant Application 17328093
1. 	A method for controlling audio volume, the method comprising:
receiving, at a hardware processor of a first device, a requested volume level from a second device over a wireless network; and
in response to receiving the requested volume level, controlling, using the hardware processor of the first device, a presentation volume level of a third device by:
(a) determining a current presentation volume level of the third device;
(b) determining a requested change in volume level based on a difference between the requested volume level and the current presentation volume level;
(c) determining a direction in which to cause the presentation volume level to change based on the requested change in volume;
(d) sending a volume control message to the third device using a consumer electronic control bus connected to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume to change;
(e) subsequent to (d), determining an updated current presentation volume level of the third device;
(f) determining an updated requested change in volume based on a difference between the requested volume level and the updated current presentation volume level;
(g) determining an updated direction in which to cause the presentation volume level to change based on the updated requested change in volume; and
(h) in response to determining the updated direction, sending an updated volume control message to the third device using the consumer electronic control bus, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume to change.
2.    	The method of claim 1, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume.
3.    	The method of claim 2, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
4.    	The method of claim 1, wherein a value that represents the requested volume level is a percentage of a maximum volume of the third device.
5.    	The method of claim 1, wherein a value that represents the requested volume level is a percentage change in the volume from the current volume level.
6.    	The method of claim 1, further comprising establishing a wireless connection with the second device through which the requested volume level is received from the second device.


























7.    	A system for controlling audio volume, the system comprising: a hardware processor of a first device that is programmed to:
receive a requested volume level from a second device over a wireless
network; and
in response to receiving the requested volume level, control a presentation volume level of a third device by:
(a) determining a current presentation volume level of the third
device;
(b) determining a requested change in volume level based on a difference between the requested volume level and the current presentation volume level;
(c) determining a direction in which to cause the presentation volume level to change based on the requested change in volume;
(d) sending a volume control message to the third device using a consumer electronic control bus connected to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume to change;
(e) subsequent to (d), determining an updated current presentation volume level of the third device;
(f) determining an updated requested change in volume based on a difference between the requested volume level and the updated current presentation volume level;
(g) determining an updated direction in which to cause the presentation volume level to change based on the updated requested change in volume; and
(h) in response to determining the updated direction, sending an updated volume control message to the third device using the consumer electronic control bus, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume to change.
8.    	The system of claim 7, wherein the hardware processor is further programmed to determine that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume.
9.    	The system of claim 8, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
10.    	The system of claim 7, wherein a value that represents the requested volume level is a percentage of a maximum volume of the third device.
11.    	The system of claim 7, wherein a value that represents the requested volume level is a percentage change in the volume from the current volume level.
12. 	The system of claim 7, wherein the hardware processor is further programmed to establish a wireless connection with the second device through which the requested volume level is received from the second device.































13. 	A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor of a first device, cause the processor to perform a method for controlling audio volume, the method comprising:
receiving a requested volume level from a second device over a wireless network; and
in response to receiving the requested volume level, controlling a presentation volume level of a third device by:
(a) determining a current presentation volume level of the third device;
(b) determining a requested change in volume level based on a difference between the requested volume level and the current presentation volume level;
(c) determining a direction in which to cause the presentation volume level to change based on the requested change in volume;
(d) sending a volume control message to the third device using a consumer electronic control bus connected to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume to change;
(e) subsequent to (d), determining an updated current presentation volume level of the third device;
(f) determining an updated requested change in volume based on a difference between the requested volume level and the updated current presentation volume level;
(g) determining an updated direction in which to cause the presentation volume level to change based on the updated requested change in volume; and
(h) in response to determining the updated direction, sending an updated volume control message to the third device using the consumer electronic control bus, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume to change.
14.    	The non-transitory computer-readable medium of claim 13, wherein the method further comprises determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume.
15.    	The non-transitory computer-readable medium of claim 14, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
16.    	The non-transitory computer-readable medium of claim 13, wherein a value that represents the requested volume level is a percentage of a maximum volume of the third device.
17.    	The non-transitory computer-readable medium of claim 13, wherein a value that represents the requested volume level is a percentage change in the volume from the current volume level.
18.    	The non-transitory computer-readable medium of claim 13, wherein the method further comprises establishing the wireless connection with the second device through which the requested volume level is received from the second device.
1. 	A method for controlling audio volume, the method comprising: 
receiving, at a hardware processor of a first device, a requested volume level from a volume slider interface; 






determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 





causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.





2. 	The method of claim 1, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
3. 	The method of claim 1, further comprising determining a direction in which to cause the presentation volume level to change based on the requested change in volume level.
4. 	The method of claim 3, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change.
5. 	The method of claim 3, further comprising determining an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change.
6. 	The method of claim 5, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
7. 	The method of claim 1, further comprising establishing a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
8. 	The method of claim 1, further comprising subsequent to sending the volume control message, determining an updated current presentation volume level of the second device.
9. 	The method of claim 8, further comprising determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
10. 	The method of claim 9, further comprising causing an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
11. 	A system for controlling audio volume, the system comprising: 
a memory; and 
a hardware processor of a first device that is configured to: 
receive a requested volume level from a volume slider interface; 







determine a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 


cause a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.






12. 	The system of claim 11, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
13. 	The system of claim 11, wherein the hardware processor is further configured to determine a direction in which to cause the presentation volume level to change based on the requested change in volume level.
14. 	The system of claim 13, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change.
15. 	The system of claim 13, wherein the hardware processor is further configured to determine an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change.
16. 	The system of claim 15, wherein the hardware processor is further configured to determine that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
17. 	The system of claim 11, wherein the hardware processor is further configured to establish a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
18. 	The system of claim 11, wherein the hardware processor is further configured to determine an updated current presentation volume level of the second device subsequent to sending the volume control message.
19. 	The system of claim 18, wherein the hardware processor is further configured to determine an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
20. 	The system of claim 19, wherein the hardware processor is further configured to cause an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
21. 	A non-transitory computer-readable medium containing computer executable instructions that, when executed by a hardware processor of a first device, cause the processor to perform a method for controlling audio volume, the method comprising: 
receiving, at a first device, a requested volume level from a volume slider interface; 




determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 






causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.



6.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Pat. 10177727.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Pat. 10177727
Instant Application 17328093
1.   	A method for controlling audio volume, the method comprising:
           receiving, at a hardware processor of a first device, a requested volume level from a second device over a wireless communication network; and
in response to receiving the requested volume level, controlling, using the hardware processor of the first device, a presentation volume level of a third device by:
determining a requested change in volume level based on the requested volume level and a current presentation volume level of the third device;



sending a volume control message to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level;
subsequent to sending the volume control message, determining an updated current presentation volume level of the third device;
determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level; and
sending an updated volume control message to the third device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
2.    	The method of claim 1, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the third device.
3.    	The method of claim 1, further comprising determining a direction in which to cause the presentation volume level to change based on the requested change in volume.
4.    	The method of claim 3, wherein the volume control message is sent to the third device using a consumer electronic control bus connected to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume to change.
5.    	The method of claim 3, further comprising determining an updated direction in which to cause the presentation volume level to change based on the updated requested change in volume, wherein the updated volume control message is sent to the third device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume to change.
6.    	The method of claim 1, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
7.    	The method of claim 1, further comprising establishing a wireless connection with the second device through which the requested volume level is received from the second device.








8.    	A system for controlling audio volume, the system comprising: a
           memory; and
           a hardware processor of a first device that is configured to:
receive a requested volume level from a second device over a wireless communication network; and
in response to receiving the requested volume level, control a presentation volume level of a third device by:
determining a requested change in volume level based on the requested volume level and a current presentation volume level of the third device;



sending a volume control message to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level;
subsequent to sending the volume control message, determining an updated current presentation volume level of the third device;
determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level; and
sending an updated volume control message to the third device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
9.    	The system of claim 8, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the third device.
10.    	The system of claim 8, wherein the hardware processor is further configured to determine a direction in which to cause the presentation volume level to change based on the requested change in volume.
11.    	The system of claim 10, wherein the volume control message is sent to the third device using a consumer electronic control bus connected to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume to change.
12.    	The system of claim 10, wherein the hardware processor is further configured to determine an updated direction in which to cause the presentation volume level to change based on the updated requested change in volume, wherein the updated volume control message is sent to the third device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume to change.
13.    	The system of claim 8, wherein the hardware processor is further configured to determine that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
14.    	The system of claim 8, wherein the hardware processor is further configured to establish a wireless connection with the second device through which the requested volume level is received from the second device.






15.    	A non-transitory computer-readable medium containing computer executable instructions that, when executed by a hardware processor of a first device, cause the processor to perform a method for controlling audio volume, the method comprising:
receiving a requested volume level from a second device over a wireless communication network; and
in response to receiving the requested volume level, controlling a presentation volume level of a third device by:
determining a requested change in volume level based on the requested volume level and a current presentation volume level of the third device;


sending a volume control message to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level;
subsequent to sending the volume control message, determining an updated current presentation volume level of the third device;
determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level; and
sending an updated volume control message to the third device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
16.    	The non-transitory computer-readable medium of claim 15, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the third device.
17.    	The non-transitory computer-readable medium of claim 15, wherein the method further comprises determining a direction in which to cause the presentation volume level to change based on the requested change in volume.
18.    	The non-transitory computer-readable medium of claim 17, wherein the volume control message is sent to the third device using a consumer electronic control bus connected to the third device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume to change.
19.    	The non-transitory computer-readable medium of claim 17, wherein the method further comprises determining an updated direction in which to cause the presentation volume level to change based on the updated requested change in volume, wherein the updated volume control message is sent to the third device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume to change.
20.    	The non-transitory computer-readable medium of claim 15, wherein the method further comprises determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
21.    	The non-transitory computer-readable medium of claim 15, wherein the method further comprises establishing a wireless connection with the second device through which the requested volume level is received from the second device.


1. 	A method for controlling audio volume, the method comprising: 
receiving, at a hardware processor of a first device, a requested volume level from a volume slider interface; 







determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.




2. 	The method of claim 1, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
3. 	The method of claim 1, further comprising determining a direction in which to cause the presentation volume level to change based on the requested change in volume level.
4. 	The method of claim 3, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change.
5. 	The method of claim 3, further comprising determining an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change.
6. 	The method of claim 5, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
7. 	The method of claim 1, further comprising establishing a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
8. 	The method of claim 1, further comprising subsequent to sending the volume control message, determining an updated current presentation volume level of the second device.
9. 	The method of claim 8, further comprising determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
10. 	The method of claim 9, further comprising causing an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
11. 	A system for controlling audio volume, the system comprising: 
a memory; and 
a hardware processor of a first device that is configured to: 
receive a requested volume level from a volume slider interface; 





determine a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
cause a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.
12. 	The system of claim 11, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device.
13. 	The system of claim 11, wherein the hardware processor is further configured to determine a direction in which to cause the presentation volume level to change based on the requested change in volume level.
14. 	The system of claim 13, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change.
15. 	The system of claim 13, wherein the hardware processor is further configured to determine an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change.
16. 	The system of claim 15, wherein the hardware processor is further configured to determine that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level.
17. 	The system of claim 11, wherein the hardware processor is further configured to establish a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
18. 	The system of claim 11, wherein the hardware processor is further configured to determine an updated current presentation volume level of the second device subsequent to sending the volume control message.
19. 	The system of claim 18, wherein the hardware processor is further configured to determine an updated requested change in volume level based on the requested volume level and the updated current presentation volume level.
20. 	The system of claim 19, wherein the hardware processor is further configured to cause an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level.
21. 	A non-transitory computer-readable medium containing computer executable instructions that, when executed by a hardware processor of a first device, cause the processor to perform a method for controlling audio volume, the method comprising: 
receiving, at a first device, a requested volume level from a volume slider interface; 




determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume slider interface and a current presentation volume level of the second device; and 
causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US Pub. 20120180093) in view of Roberts et al. (US Pub. 20120062796).
Regarding claim 1, Ishihara discloses a method for controlling audio volume (see abstract), the method comprising: 
receiving, at a hardware processor of a first device, a requested volume level (see abstract); 
determining a requested change in a presentation volume level of a second device based on the requested volume level corresponding to a current position on the volume interface and a current presentation volume level of the second device (see fig. 11, items S111-S120; note the claimed limitation, interpreted reasonably broadly, reads on the prior art reference (i.e. when a user presses sound volume up button, S111, the system determines a requested change in volume and, inherently, this change in volume is based on a difference between the requested volume level and the current system volume level; therefore, changes the up volume by 1)); and 
causing a volume control message to be transmitted to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the requested change in volume level (see fig. 11, item S113).
Ishihara fails to disclose receiving a requested volume level from a volume slider interface.
However, Roberts discloses receiving a requested volume level from a volume slider interface (see fig. 10, item 412-2; paragraph 89).
Therefore, it would’ve been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used Roberts’ volume slider interface with Ishihara’s method for controlling audio volume.  The motivation would be to create a convenient and effective way to control electronic devices which gives versatility and quicker change in volume range.
Regarding claim 2, Ishihara in view of Roberts discloses a method of claim 1, as discussed above, wherein the determined requested change in volume is based on a difference between the requested volume level and the current presentation volume level of the second device (see fig. 11, items S111-S120; note the claimed limitation, interpreted reasonably broadly, reads on the prior art reference (i.e. when a user presses sound volume up button, S111, the system determines a requested change in volume and, inherently, this change in volume is based on a difference between the requested volume level and the current system volume level; therefore, changes the up volume by 1)).
Regarding claim 3, Ishihara in view of Roberts discloses a method of claim 1, as discussed above, further comprising determining a direction in which to cause the presentation volume level to change based on the requested change in volume level (see fig. 11, items S111-S120; note the claimed limitation, interpreted reasonably broadly, reads on the prior art reference (i.e. when a user presses sound volume up button, S111, the system determines a requested change in volume and, inherently, this change in volume is based on a difference between the requested volume level and the current system volume level; therefore, changes the up volume by 1)).
Regarding claim 4, Ishihara in view of Roberts discloses a method of claim 3, as discussed above, wherein the volume control message is transmitted to the second device using a consumer electronic control bus connected to the second device, wherein the volume control message indicates whether to increase or decrease the presentation volume level based on the determined direction in which to cause the presentation volume level to change (see abstract (CEC); fig. 11, items S111-S120; note the claimed limitation, interpreted reasonably broadly, reads on the prior art reference (i.e. when a user presses sound volume up button, S111, the system determines a requested change in volume and, inherently, this change in volume is based on a difference between the requested volume level and the current system volume level; therefore, changes the up volume by 1)).
Regarding claim 5, Ishihara in view of Roberts discloses a method of claim 3, as discussed above, further comprising determining an updated direction in which to cause the presentation volume level to change based on an updated requested change in volume level, wherein an updated volume control message is sent to the second device using the consumer electronic control bus, and wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the determined updated direction in which to cause the presentation volume level to change (see abstract (CEC); fig. 11, items S111-S120; note the claimed limitation, interpreted reasonably broadly, reads on the prior art reference (i.e. when a user presses sound volume up button, S111, the system determines a requested change in volume and, inherently, this change in volume is based on a difference between the requested volume level and the current system volume level; therefore, changes the up volume by 1)).
Regarding claim 6, Ishihara in view of Roberts discloses a method of claim 5, as discussed above, further comprising determining that the updated requested change in volume is greater than a volume control threshold that is a predetermined amount greater than or less than an initially determined current presentation volume, wherein the volume control threshold is a value at which the updated current presentation volume is determined to have crossed from one side of the requested volume level to the other side of the requested volume level (see paragraphs 115-118 and 213).
Regarding claim 7, Ishihara in view of Roberts discloses a method of claim 1, as discussed above.
Ishihara fails to disclose further comprising establishing a wireless connection with a mobile device through which the requested volume level is received from the mobile device.
However, Roberts discloses further comprising establishing a wireless connection with a mobile device through which the requested volume level is received from the mobile device (see paragraph 50).
Therefore, it would’ve been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used Roberts’ wireless connection with a mobile device with Ishihara’s method for controlling audio volume.  The motivation would be to create a convenient and effective way to control electronic devices which gives versatility and better range.
Regarding claim 8, Ishihara in view of Roberts discloses a method of claim 1, as discussed above, further comprising subsequent to sending the volume control message, determining an updated current presentation volume level of the second device (see fig. 11, items S111-S120; note the claimed limitation, interpreted reasonably broadly, reads on the prior art reference).
Regarding claim 9, Ishihara in view of Roberts discloses a method of claim 8, as discussed above, further comprising determining an updated requested change in volume level based on the requested volume level and the updated current presentation volume level (see fig. 11, items S111-S120; note the claimed limitation, interpreted reasonably broadly, reads on the prior art reference).
Regarding claim 10, Ishihara in view of Roberts discloses a method of claim 9, as discussed above, further comprising causing an updated volume control message to be transmitted to the second device, wherein the updated volume control message indicates whether to increase or decrease the presentation volume level based on the updated requested change in volume level (see fig. 11, items S111-S120; note the claimed limitation, interpreted reasonably broadly, reads on the prior art reference).
Regarding claims 11-20, the limitations are system for controlling audio volume directly corresponding the method for controlling audio volume of claims 1-10.  Therefore, claims 11-20 are rejected for the significantly the similar reasons as claims 1-10. 
Regarding claim 21, the limitations are a non-transitory computer-readable medium directly corresponding the method for controlling audio volume of claims 1.  Therefore, claim 21 is rejected for the significantly the similar reasons as claim 1.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654